DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-13, 15-26, 28-30 and 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et al. (US 8,840,250 B1).
Regarding claim 1 and 18, Yao teaches a projection apparatus (figure 2), comprising a projection device (206, figure 2), a capturing image device (210, figure 2), and a processing device (104, figure 1), wherein
The capturing device is configured to obtain an environmental image (column 5 line 55-61; column 9 line18-24); and
The processing device is coupled to the projection device and the capturing image device (104, 206, 210, figure 2), and is configured to analyze the environmental image to provide at least one effective projection region (column 7 line 60-column 8 line 34; column 9 line 25-65; column 11 line 6-32);
The processing device selects one of the at least one effective projection regions as a target projection region (column 11 lines 6-32); and
The projection device is configured to project a projection image to the target projection region (column 11 lines 33-42).
Regarding claim 2 and 19, Yao teaches the processing device analyzes the environmental image to identify at least one background region of the environmental image, and the processing device defines the at least one background region as the at least one effective projection region (the region determined to be the projection surface can be called the background region, column 11 lines 6-32).
Regarding claim 3 and 20, Yao teaches the processing device further determines whether the projection image is suitable for keystone adjustment through the capturing image device when the projection device projects the projection image to the at least one background region, so as to determine whether to define the at least one background region as the at least one effective projection region (column 6 line 53-60; column 8 lines 15-24).
Regarding claim 4 and 21, Yao teaches the processing device further determines whether the projection image is suitable for focus calibration through the image device when the projection device projects the projection image to the at least one background region, so as to determine whether to define the at least one background region as the at least one effective projection region (column 7 line 23-30; minimum and maximum useful distances pertain to focus and zoom adjustment of the image).
Regarding claim 5 and 22, Yao teaches the processing device further determines whether the projection image satisfies a minimum brightness requirement through the capturing image device when the projection device projects the projection image to the at least one background region, so as to determine whether to define the at least one background region as the at least one effective projection region (column 8 lines 42-63).
Regarding claim 6 and 23, Yao teaches the processing device further determines whether the projection image is suitable for background color compensation through the capturing image device when the projection device projects the projection image to the at least one background region, so as to determine whether to define the at least one background region as the at least one effective projection region (column 8 lines 42-55).
Regarding claim 7 and 24, Yao teaches an input device coupled to the processing device, and configured to output a control signal to the processing device to select one of the at least one effective projection regions as the target projection region (column 5 line 55-column 6 line 31).
Regarding claim 8 and 25, Yao teaches the projection device sequentially projects at least one prompt image to the at least one effective projection region in advance (column 6 lines 21-31), and when the input device outputs the control signal to the processing device to select one of the at least one effective projection regions as the target projection region, the projection device projects the projection image to the target projection region (column 6 line 1-3; the static working region).
Regarding claims 9 and 26, Yao teaches the input device comprises a sound sensing device configured to sense a voice signal to correspondingly output the control signal (column 3 lines 59-67).
Regarding claim 11 and 28, Yao teaches the processing device determines a face image through the capturing device, and adjusts a position of the projection image located in the target projection region and projected by the projection device according to a viewing direction corresponding to the face image (column 5 lines 31-39).
Regarding claims 12 and 29, Yao teaches the processing device determines a gesture image through the capturing image device, and adjusts a position of the projection image located in the target projection region and projected by the projection device according to a gesture information corresponding to the gesture image (column 5 lines 55-65).
Regarding claims 13 and 30, Yao teaches the processing device further projects an adjustment prompt pattern through the projection device to the projection image projected to the target projection region by the projection device (column 6 lines 21-31).
	Regarding claims 15 and 32, Yao teaches the capturing image device comprising a depth sensor and the depth sensor is a time of flight sensor (column 4 line10-20, Lidar).
	Regarding claim 16 and 33, Yao teaches the capturing image device comprises two image sensing units, and the two image sensing units are configured to perform three dimensional sensing (column 4 lines 10-20, stereoscopic imaging).
	Regarding claims 17 and 34, Yao teaches a multi-axis motor device, coupled to the processing device, and configured to carry the projection device, wherein the processing device controls the multi-axis motor device so that the projection device projects the projection image toward the target projection region (column 3 lines 50-58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 14, 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 8,840,250 B1).
Regarding claims 10 and 27, Yao teaches the claimed invention except for specifying that the input device comprises a remote control device configured to correspondingly output the control signal according to an operation result. 
The use of remote controls is well known in the projection image art as a means for inputting user adjustments to the projection image, therefore, examiner takes Official Notice that such a limitation would have been obvious to one having ordinary skill in the art.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Yao to operate with a remote control input in order to make the projection system more convenient and user friendly.
Regarding claim 14 and 31, Yao teaches the imaging device is a camera (210, figure 2).
Yao therefore teaches the claimed invention except for specifying that the camera takes a panoramic image of the environment.
The use of panoramic imaging is well known to a person having ordinary skill in the art, therefore, examiner takes Official Notice that one of ordinary skill in the art would have been able to use a panoramic imager for capturing an image of the projection environment.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Yao to operate with a panoramic imager in order to capture a more complete image of the projection environment to determine suitable projection surfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	11/16/2022